Title: To Thomas Jefferson from Robert Smith, 28 November 1803
From: Smith, Robert
To: Jefferson, Thomas


               
                  Sir, 
                  [28 Nov. 1803]
               
               The names of the Officers I introduced to you are
               Mr Jenks Lieut
               Mr Ludlow Lieut, Nephew of Mr Ludlow of New-York Navy Agent—
               Mr Perry Midshipman who served as acting Lieut—
               Mr Ellery is his friend—
               I am sorry to see such an account of the Midshipman. He was strongly recommended by Mr Thompson of Virginia Member of Congress and from the great interest he took in procuring him the Station on board the Schooner I concluded he was safe on the score of politicks—
               Respectfully
               
                  Rt Smith
               
            